         Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 1 of 23




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  CESAR AUGUSTO GARCIA SALVADOR,
  individually and on behalf of others similarly
  situated,
                                                                     COMPLAINT
                                     Plaintiff,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  WEST 54 LIQUORS LLC (D/B/A 10TH AVE
  WINES & LIQUORS), AMANY AWAD,                                         ECF Case
  LATA DOE, and BUSHARA DOE,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Cesar Augusto Garcia Salvador (“Plaintiff Garcia” or “Mr. Garcia”), individually

 and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

 Associates, P.C., upon his knowledge and belief, and as against West 54 Liquors LLC (d/b/a 10th

 Ave Wines & Liquors), (“Defendant Corporation”), Amany Awad, Lata Doe and Bushara Doe,

 (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Garcia is a former employee of Defendants West 54 Liquors LLC (d/b/a 10th

Ave Wines & Liquors), Amany Awad, Lata Doe, and Bushara Doe.

       2.       Defendants own, operate, or control a liquor store, located at 812 10th Ave, New

York, NY 10019 under the name “10th Ave Wines & Liquors”.
          Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 2 of 23




         3.     Upon information and belief, individual Defendants Amany Awad, Lata Doe and

Bushara Doe, serve or served as owners, managers, principals, or agents of Defendant Corporation

and, through this corporate entity, operate or operated the liquor store as a joint or unified enterprise.

         4.     Plaintiff Garcia was employed as a delivery worker and a stocker at the liquor store

located at 812 10th Ave, New York, NY 10019.

         5.     Plaintiff Garcia was ostensibly employed as a delivery worker. However, he was

required to spend a considerable part of his work day performing non-tipped duties, including but

not limited to carrying down boxes of liquor to the basement, bringing up liquor from the basement,

cleaning the basement and placing bottles of liquor on the stands, (hereafter the “non-tipped duties”).

         6.     At all times relevant to this Complaint, Plaintiff Garcia worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that he worked.

         7.     Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

and failed to pay Plaintiff Garcia appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

         8.     Further, Defendants failed to pay Plaintiff Garcia the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

         9.     Furthermore, Defendants repeatedly failed to pay Plaintiff Garcia wages on a timely

basis.

         10.    Defendants employed and accounted for Plaintiff Garcia as a delivery worker in their

payroll, but in actuality his duties required a significant amount of time spent performing the non-

tipped duties alleged above.




                                                    -2-
         Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 3 of 23




       11.        Regardless, at all relevant times, Defendants paid Plaintiff Garcia at a rate that was

lower than the required tip-credit rate.

       12.        However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Garcia’s non-tipped duties exceeded 20% of each workday, or 2 hours

per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

       13.        Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Garcia’s actual duties in payroll records by designating him as a delivery worker

instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff Garcia at

the minimum wage rate and enabled them to pay him at the tip-credit rate (which they still failed to

do).

       14.        Defendants’ conduct extended beyond Plaintiff Garcia to all other similarly situated

employees.

       15.        At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Garcia and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       16.        Plaintiff Garcia now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.



                                                    -3-
          Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 4 of 23




        17.         Plaintiff Garcia seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                       JURISDICTION AND VENUE

        18.         This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Garcia’s state law claims under 28 U.S.C.

§ 1367(a).

        19.         Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a liquor store located in this district. Further, Plaintiff Garcia was employed by Defendants

in this district.

                                                      PARTIES

                                                       Plaintiff

        20.         Plaintiff Cesar Augusto Garcia Salvador (“Plaintiff Garcia” or “Mr. Garcia”) is an

adult individual residing in Bronx County, New York.

        21.         Plaintiff Garcia was employed by Defendants at 10th Ave Wines & Liquors from

approximately September 2019 until on or about May 23, 2020.

        22.         Plaintiff Garcia consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                                  Defendants




                                                      -4-
         Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 5 of 23




       23.     At all relevant times, Defendants owned, operated, or controlled a liquor store,

located at 812 10th Ave, New York, NY 10019 under the name “10th Ave Wines & Liquors”.

       24.     Upon information and belief, West 54 Liquors LLC (d/b/a 10th Ave Wines &

Liquors) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 812 10th Ave, New York,

NY 10019.

       25.     Upon information and belief, Defendant Amany Awad is an individual engaging (or

who was engaged) in business in this judicial district during the relevant time period. Defendant

Amany Awad is sued individually in his capacity as owner, officer and/or agent of Defendant

Corporation. Defendant Amany Awad possesses operational control over Defendant Corporation,

an ownership interest in Defendant Corporation, and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants, including

Plaintiff Garcia, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.

       26.     Defendant Lata Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Lata Doe is sued individually in his

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Lata Doe possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. He determines the wages and

compensation of the employees of Defendants, including Plaintiff Garcia, establishes the schedules

of the employees, maintains employee records, and has the authority to hire and fire employees.

       27.     Defendant Bushara Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Bushara Doe is sued individually



                                                  -5-
         Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 6 of 23




in his capacity as a manager of Defendant Corporation. Defendant Bushara Doe possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants, including

Plaintiff Garcia, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       28.     Defendants operate a liquor store located in the Hell's Kitchen neighborhood in

Midtown Manhattan.

       29.     Individual Defendants, Amany Awad, Lata Doe and Bushara Doe, possess

operational control over Defendant Corporation, possess ownership interests in Defendant

Corporation, or control significant functions of Defendant Corporation.

       30.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       31.     Each Defendant possessed substantial control over Plaintiff Garcia’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Garcia, and all similarly situated individuals,

referred to herein.

       32.     Defendants jointly employed Plaintiff Garcia (and all similarly situated employees)

and are Plaintiff Garcia’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       33.     In the alternative, Defendants constitute a single employer of Plaintiff Garcia and/or

similarly situated individuals.



                                                  -6-
        Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 7 of 23




       34.    Upon information and belief, Individual Defendants Amany Awad and Lata Doe

operate Defendant Corporation as either an alter ego of themselves and/or fail to operate Defendant

Corporation as an entity legally separate and apart from themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                by, amongst other things, failing to hold annual meetings or maintaining

                appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                this corporation as a closed Corporation,

             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       35.    At all relevant times, Defendants were Plaintiff Garcia’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Garcia, controlled the terms and conditions of employment, and determined the rate and method of

any compensation in exchange for Plaintiff Garcia’s services.




                                                 -7-
         Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 8 of 23




       36.       In each year from 2019 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       37.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the liquor

store on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       38.       Plaintiff Garcia is a former employee of Defendants who ostensibly was employed

as a delivery worker and a stocker. However, he spent over 20% of each shift performing the non-

tipped duties described above.

       39.       Plaintiff Garcia seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                Plaintiff Cesar Augusto Garcia Salvador

       40.       Plaintiff Garcia was employed by Defendants from approximately September 2019

until on or about May 23, 2020.

       41.       Defendants ostensibly employed Plaintiff Garcia as a delivery worker.

       42.       However, Plaintiff Garcia was also required to spend a significant portion of his work

day performing the non-tipped duties described above.

       43.       Although Plaintiff Garcia ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       44.       Plaintiff Garcia regularly handled goods in interstate commerce, such as liquor and

other supplies produced outside the State of New York.

       45.       Plaintiff Garcia’s work duties required neither discretion nor independent judgment.



                                                   -8-
        Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 9 of 23




       46.    Throughout his employment with Defendants, Plaintiff Garcia regularly worked in

excess of 40 hours per week.

       47.    From approximately September 2019 until on or about December 2019, Plaintiff

Garcia worked from approximately 9:00 a.m. until on or about 7:00 p.m., 6 days a week (typically

60 hours per week).

       48.    From approximately December 2019 until on or about January 2020, Plaintiff Garcia

worked from approximately 9:00 a.m. until on or about 9:00 p.m., 7 days a week (typically 84 hours

per week).

       49.    From approximately January 2020 until on or about February 2020, Plaintiff Garcia

worked from approximately 9:00 a.m. until on or about 7:30 p.m., 7 days a week (typically 73.5

hours per week).

       50.    From approximately February 2020 until on or about March 2020, Plaintiff Garcia

worked from approximately 10:00 a.m. until on or about 11:00 p.m., 7 days a week (typically 91

hours per week).

       51.    From approximately March 2020 until on or about May 23, 2020, Plaintiff Garcia

worked from approximately 10:00 a.m. until on or about 8:00 p.m., 7 days a week (typically 70 hours

per week).

       52.    Throughout his employment, Defendants paid Plaintiff Garcia his wages in cash.

       53.    From approximately September 2019 until on or about December 2019, Defendants

paid Plaintiff Garcia $400 per week($300 for 40 hours and $5.00 per hour for additional hours

worked over 40).




                                                -9-
        Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 10 of 23




        54.    From approximately December 2019 until on or about January 2020, Defendants paid

Plaintiff Garcia $520 per week($300 for 40 hours and $5.00 per hour for additional hours worked

over 40).

        55.    From approximately January 2020 until on or about February 2020, Defendants paid

Plaintiff Garcia $467.50 per week ($300 for 40 hours and $5.00 per hour for additional hours worked

over 40).

        56.    From approximately February 2020 until on or about March 2020, Defendants paid

Plaintiff Garcia $555 per week ($300 for 40 hours and $5.00 per hour for additional hours worked

over 40).

        57.    From approximately March 2020 until on or about May 23, 2020, Defendants paid

Plaintiff Garcia $450 per week ($300 for 40 hours and $5.00 per hour for additional hours worked

over 40).

        58.    For approximately 3 days, Defendants did not pay Plaintiff Garcia any wages for his

work.

        59.    Defendants never granted Plaintiff Garcia any breaks or meal periods of any kind.

        60.    Plaintiff Garcia was never notified by Defendants that his tips were being included

as an offset for wages.

        61.    Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Garcia’s wages.

        62.    Plaintiff Garcia was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.




                                                 - 10 -
        Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 11 of 23




       63.     During May 2020, Defendants required Plaintiff Garcia to sign a document, the

contents of which he was not allowed to review in detail, in order to release his weekly pay.

       64.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Garcia regarding overtime and wages under the FLSA and NYLL.

       65.     Defendants did not provide Plaintiff Garcia an accurate statement of wages, as

required by NYLL 195(3).

      66.      Defendants did not give any notice to Plaintiff Garcia, in English and in Spanish

(Plaintiff Garcia’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      67.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Garcia (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      68.      Plaintiff Garcia was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      69.      Defendants’ pay practices resulted in Plaintiff Garcia not receiving payment for all

his hours worked, and resulted in Plaintiff Garcia’s effective rate of pay falling below the required

minimum wage rate.

      70.      Defendants habitually required Plaintiff Garcia to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.




                                                 - 11 -
        Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 12 of 23




      71.      Defendants required Plaintiff Garcia and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as delivery workers.

      72.       Plaintiff Garcia and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      73.      Plaintiff Garcia’s duties were not incidental to his occupation as a tipped worker, but

instead constituted entirely unrelated general liquor store work with duties, including the non-tipped

duties described above.

      74.       Plaintiff Garcia and all other tipped workers were paid at a rate that was lower than

the lower tip-credit rate by Defendants.

      75.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Garcia’s non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).

      76.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      77.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Garcia and other tipped workers as tipped employees, and paid them at a rate that was lower than

the lower tip-credit rate when they should have classified them as non-tipped employees and paid

them at the minimum wage rate.




                                                 - 12 -
          Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 13 of 23




      78.      Defendants failed to inform Plaintiff Garcia who received tips that Defendants

intended to take a deduction against Plaintiff Garcia’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.

      79.      Defendants failed to inform Plaintiff Garcia who received tips, that his tips were

being credited towards the payment of the minimum wage.

      80.      Defendants failed to maintain a record of tips earned by Plaintiff Garcia who worked

as a delivery worker for the tips he received.

      81.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff Garcia

worked.

      82.      Defendants    willfully   disregarded      and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      83.      During May 2020, Defendants required Plaintiff Garcia to sign a document the

contents of which he was not allowed to review in detail.

      84.      Defendants paid Plaintiff Garcia his wages in cash.

      85.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      86.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Garcia (and similarly situated individuals) worked, and

to avoid paying Plaintiff Garcia properly for his full hours worked.




                                                 - 13 -
        Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 14 of 23




      87.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      88.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Garcia and other similarly situated former workers.

      89.      Defendants failed to provide Plaintiff Garcia and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      90.      Defendants failed to provide Plaintiff Garcia and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      91.       Plaintiff Garcia brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),



                                                  - 14 -
          Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 15 of 23




on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      92.      At all relevant times, Plaintiff Garcia and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      93.      The claims of Plaintiff Garcia stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      94.      Plaintiff Garcia repeats and realleges all paragraphs above as though fully set forth

herein.

      95.      At all times relevant to this action, Defendants were Plaintiff Garcia’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Garcia (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      96.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.




                                                 - 15 -
          Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 16 of 23




      97.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          98.   Defendants failed to pay Plaintiff Garcia (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      99.       Defendants’ failure to pay Plaintiff Garcia (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      100.      Plaintiff Garcia (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      101.      Plaintiff Garcia repeats and realleges all paragraphs above as though fully set forth

herein.

      102.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Garcia (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      103.      Defendants’ failure to pay Plaintiff Garcia (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      104.      Plaintiff Garcia (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      105.      Plaintiff Garcia repeats and realleges all paragraphs above as though fully set forth

herein.



                                                  - 16 -
          Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 17 of 23




      106.     At all times relevant to this action, Defendants were Plaintiff Garcia’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Garcia, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      107.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Garcia less than the minimum wage.

      108.     Defendants’ failure to pay Plaintiff Garcia the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      109.     Plaintiff Garcia was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      110.     Plaintiff Garcia repeats and realleges all paragraphs above as though fully set forth

herein.

      111.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Garcia overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      112.     Defendants’ failure to pay Plaintiff Garcia overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      113.     Plaintiff Garcia was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER



                                                - 17 -
          Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 18 of 23




                     OF THE NEW YORK COMMISSIONER OF LABOR

      114.      Plaintiff Garcia repeats and realleges all paragraphs above as though fully set forth

herein.

      115.     Defendants failed to pay Plaintiff Garcia one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Garcia’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      116.     Defendants’ failure to pay Plaintiff Garcia an additional hour’s pay for each day

Plaintiff Garcia’s spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      117.     Plaintiff Garcia was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      118.      Plaintiff Garcia repeats and realleges all paragraphs above as though fully set forth

herein.

      119.     Defendants failed to provide Plaintiff Garcia with a written notice, in English and in

Spanish (Plaintiff Garcia’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).




                                                 - 18 -
          Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 19 of 23




      120.     Defendants are liable to Plaintiff Garcia in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      121.      Plaintiff Garcia repeats and realleges all paragraphs above as though fully set forth

herein.

      122.     With each payment of wages, Defendants failed to provide Plaintiff Garcia with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      123.     Defendants are liable to Plaintiff Garcia in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                  VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      124.      Plaintiff Garcia repeats and realleges all paragraphs above as though set forth fully

herein.

      125.     Defendants did not pay Plaintiff Garcia on a regular weekly basis, in violation of

NYLL §191.



                                                 - 19 -
      Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 20 of 23




    126.       Defendants are liable to Plaintiff Garcia in an amount to be determined at trial.



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Garcia respectfully requests that this Court enter judgment

against Defendants by:

        (a)     Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Garcia and the FLSA Class

members;

        (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Garcia and the FLSA Class members;

        (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Garcia’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Garcia and the FLSA Class members;

        (f)     Awarding Plaintiff Garcia and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)     Awarding Plaintiff Garcia and the FLSA Class members liquidated damages in an



                                                 - 20 -
      Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 21 of 23




amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Garcia;

        (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Garcia;

        (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Garcia;

        (k)     Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiff Garcia;

        (l)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Garcia’s compensation, hours, wages and any deductions or

credits taken against wages;

        (m)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Garcia;

        (n)     Awarding Plaintiff Garcia damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

        (o)     Awarding Plaintiff Garcia damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (p)     Awarding Plaintiff Garcia liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours



                                               - 21 -
      Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 22 of 23




pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (q)     Awarding Plaintiff Garcia and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (r)      Awarding Plaintiff Garcia and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Garcia demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       July 7, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 22 -
Case 1:20-cv-05220-PAE-JLC Document 1 Filed 07/07/20 Page 23 of 23
